454 F.2d 1171
Larry M. FERRELL, Petitioner-Appellant,v.Dr. George BETO, Director, Texas Department of Corrections,Respondent-Appellee.
No. 71-1370.
United States Court of Appeals,Fifth Circuit.
Dec. 3, 1971.

Appeal from the United States District Court for the Western District of Texas.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)
The chief complaint of appellant Ferrell relates to the admission of evidence as to certain extraneous offenses, a claim which is not new to this court.  Gephart v. Beto, 441 F.2d 319 (5th Cir. 1971); United States v. Pittman, 439 F.2d 906 (5th Cir. 1971); United States ex rel. Gueldner v. Heyd, 434 F.2d 1307 (5th Cir. 1970); Nees v. Culbertson, 406 F.2d 621 (5th Cir.), cert. denied, 395 U.S. 959, 89 S.Ct. 2098, 23 L.Ed.2d 745 (1969).  See also Spencer v. Texas, 385 U.S. 554, 87 S.Ct. 648, 17 L.Ed.2d 606 (1967).